PER CURIAM.
The trial court correctly determined that the appellant’s complaint did not and could not state a claim for abuse of process and therefore could be maintained, if at all, only as a malicious prosecution action after a favorable determination of the underlying action. Marty v. Gresh, 501 So.2d 87 *183(Fla. 1st DCA 1987); McMurray v. U-Haul Co., Inc., 425 So.2d 1208 (Fla. 4th DCA 1983); Blue v. Weinstein, 381 So.2d 308 (Fla. 3d DCA 1980); see Yoder v. Adriatico, 459 So.2d 449 (Fla. 5th DCA 1984).
Affirmed.